Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 03/10/2020 and 06/04/2021 are made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
2.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentability distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-30 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. patented application No. 10643306.  Although the conflicting claims are not identical, they are not patentability distinct from each other because claim 1 of  the instant application discloses “obtaining input data including image data; applying at least one machine learning system to at least a portion of the image data to determine at least one color component value for one or more pixels of at least the portion of the image data; and generating, based on application of the at least one machine learning system to at least the portion of the image data, output image data for a frame of output image data, the output image data including at least one color component value for one or more pixels of the frame of output image data, wherein application of the at least one machine learning system to the input data causes the output image data to have a reduced dimensionality relative to the input data.”; and 
claim 1 of the patented application 10643306 discloses “obtaining a patch of raw image data, the patch of raw image data including a subset of pixels of a frame of raw image data captured using one or more image sensors, wherein the patch of raw image data includes a single 
	Claim 14 of  the instant application discloses “a memory configured to store input data including image data; and a processor coupled to the memory and configured to: obtain the input data including the image data; apply at least one machine learning system to at least the portion of the image data to determine at least one color component value for one or more pixels of at least the portion of the image data; and generate, based on application of the at least one machine learning system to the at least the portion of image data, output image data for a frame of output image data, the output image data including at least one color component value for one or more pixels of the frame of output image data, wherein application of the at least one machine learning system to the input data causes the output image data to have a reduced dimensionality relative to the input data”; and
	claim 13 of the patented application 10643306 discloses “a memory configured to store image data; and a processor configured to: obtain a patch of raw image data, the patch of raw image data including a subset of pixels of a frame of raw image data captured using one or more image sensors, wherein the patch of raw image data includes a single color component for each pixel of the subset of pixels; apply at least one neural network to the patch of raw image data to 
Claim 28 of the instant application discloses “obtain input data including image data; apply at least one machine learning system to at least the portion of the image data to determine at least one color component value for one or more pixels of at least the portion of the image data; and generate, based on application of the at least one machine learning system to the image data, output image data for a frame of output image data, the output image data including at least one color component value for one or more pixels of the frame of output image data, wherein application of the at least one machine learning system to the input data causes the output image data to have a reduced dimensionality relative to the input data”.
	claim 26 of the patented application 10643306 discloses “obtain a patch of raw image data, the patch of raw image data including a subset of pixels of a frame of raw image data captured using one or more image sensors, wherein the patch of raw image data includes a single color component for each pixel of the subset of pixels; apply at least one neural network to the patch of raw image data to determine a plurality of color component values for one or more pixels of the subset of pixels; and generate a patch of output image data based on application of the at least one neural network to the patch of raw image data, the patch of output image data including a subset of pixels of a frame of output image data and including the plurality of color 

Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8352400), (7966078), (7650319) and (6199034).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
07/30/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669